Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the petition and annulling respondent’s determination terminating petitioner’s employment as a firefighter. Petitioner provided false information regarding his residence on a number of forms submitted at the time of his appointment. The falsification of information on those documents provided a sufficient ground for petitioner’s termination during the probationary period (see, Matter of Martin v Board of Educ., 215 AD2d 661; Matter of Stewart v Civil Serv. Commn., 84 AD2d 491; Matter of Mingo v Pirnie, 78 AD2d 984, affd 55 NY2d 1019). (Appeal from Judgment of Supreme Court, Monroe County, Siracuse, J.—CPLR art 78.) Present—Green, J. P., Pine, Fallon, Doerr and Davis, JJ.